 TEXACO. INC.Texaco, Inc. and Local 14, Office & Professional Em-ployees International Union, AFL-CIO, CLC. Case4-CA 9140May 16, 1979DECISION AND ORDERBY MEMNIURS JENKINS, MURPIY. ANI) TRtI:SI)AI1FOn March 6. 1979, Administrative Law Judge JohnP. von Rohr issued the attached Decision in this pro-ceeding. Thereafter. the General Counsel filed excep-tions and a supporting brief, and Respondent filed abrief in response to General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative L.aw Judge and toadopt his recommended Order.ORDERPursuant to Section 101c) of the National LaborRelations Act, as amended. the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative .aw Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.DECISIONSIAI1 MEN I o() Itl CASI-JOHN P. ON ROIR, Administrative Law Judge: Upon acharge filed on January 5, 1978. the General Counsel of theNational Labor Relations Board. by the Regional Directorfor Region 4 (Philadelphia, Pennsylvania). issued a com-plaint on February 24. 1978. against Texaco, Inc., hereincalled Respondent or the Company. alleging that it hadengaged in certain unfair labor practices violalive of Sec-tion 8(a)(I ) and (3) of the National Labor Relations Act. asamended, herein called the Act. Respondent filed an ans erdenying the allegations of unlawful conduct in the com-plaint.Pursuant to notice, a hearing was held before me inPhiladelphia, Pennsylvania, on July 28, 1978. Briefs werereceived from the General Counsel and Respondent onSeptember 28. 1978, and they have been carefully consid-ered.'Upon the entire record in this case and from my observa-tion of the witnesses, I hereby make the fillowing:I Thereafter the Respondent filed a supplemental memorandum to whichthe General Counsel filed a reply.FINDINGS ()F FA( II. Tll BtH SINISS ()1 RFSFP(NIt)NIRespondent is a Delaware corporation engaged, interalia, in the refining of petroleum and petroleum relatedproducts. The onl facilitN involved in this proceeding isthat known as the Eagle Point facility in Westville. NevsJersey. )uring the last year Respondent had gross revenuesin excess of $500,000 and purchased goods valued in excessof $50.000 from suppliers located outside the State of NewJersey. It is conceded. and I find. that Respondent is en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.11. 11i 11 AIIO()R )R(iANIA AII()N 1NS()l Il)Local 14, Offlice & Professional tmploces InternationalUnion, AFI. C10. ('1C'. herein called the Utnion. is a labhororganization iththin the meaning of Section 2) o the Act.111. ilt t N[AIR I lB)R I' RA( Ill IS.A. 71The tlw.There are two issues in this case. The first is whether. asalleged in the complaint, Respondent suspended emploeeGary Renzi on December 21. 1977. in violation of Section8(a)( ) and (3) of the Act. he second is whether Rcspon-dent unlawfully refused to permit Renzi to have it unionrepresentative present during an alleged disciplinar inter-view which took place on the same date.[3. 7he' kF tThe ;acts in this case are not in material dispute. .m-plovd with Respondent since 1970(. Ciar Renzi held thejob of cashier since about 1975. Apart from the incidentwhich prompted his receiving a 3-day suspension in the lat-ter part of l)ecemher 1977. the (ieneral Counsel has a the-orv which relates to a certain background incident. the factsof which I preliminaril, set forth as follows: On October 14.1977. Renzi suffered an injury in an auto accident whileengaged in coipann business. Shortl after the accident.Renzi contacted certain other compan} emploees andsought to obtain fronm them the name of Respondent's auto-mobile insurer. Unl successful in this effort. he enlisted theservices of his unioi steward. John Ballistreri. emplo ed beRespondent as a file clerk.' Ballistreri made the rounds andfinally was able to obtain the information rom a Mr.Chiaradonna in the engineering department. s ho gave himthe name of the insurer. Chiaradonna mentioned the inci-dent to James Van Natta. Respondent's assistant chief ac-countant. Van Natta thereupon broached Ballistreri. thesteward. and told him that the matter was none of his busi-ness, that he had a chip on his shoulder. and that he should2 It appears that Renzi had some problem ailh the companl, do.lor hotltthe paymeni of hills and i shed i. consult ith Respondenl's insurer di-rectly.The tinion herein has been the bargaining representlle o! Rspon-dent's clerical emploees since 1952242 NLRB No. 60291 D)ECISIONS OF NATIONAI. LABOR RELATIONS BOARDleave the matter alone. However, he never took up the mat-ter with Renzi and the incident was never mentioned again.Turning to the incident leading to the instant dispute, itwas about 10 a.m. on December 21. 1977, when Van Nattareceived a call from one Howard Morrissey, a retired em-ployee, who informed him that although he had sent in acheck covering Blue Cross premiums for the months of No-vember and December, he nevertheless had received a letterfrom Renzi stating that his Blue Cross payments were 2months in arrears. Since Renzi's duties included the pro-cessing of Blue Cross premium payments, Van Natta wentto Renzi to inquire about the matter. Upon being apprisedby Van Natta of Morrissey's call. Renzi first looked at theentries in his cash book. He then went to look in a vaultwhich was behind his desk. When he returned to his deskand opened the bottom desk drawer, Van Natta, who wasstanding by, observed a number of uncashed Blue Crosspremium checks in the drawer. (These were later countedand found to be 37 in number and were dated as far back asDecember 7, 1977.) In any event, when Van Natta spoke toRenzi about the matter, Renzi only replied, "Well, they'rethere." When Van Natta stated that this was a very seriousmatter and that he could be in trouble. Renzi responded."Bull."Van Natta testified that he resented Renzi saying "bull"to him in front of other employees. Within a few minutes hesummoned Renzi into his office where, he said, he pro-ceeded to give him a "real lecture." Van Natta testified "Itold him that I talked to him like a gentleman, I expected tobe treated like a gentleman, I was not going to take thatsort of thing from him." Concerning the foregoing, Renziagreed that Van Natta "lectured" him for the reason testi-fied to by Van Natta, but testified that Van Natta "alsomentioned about the checks, that I should have known bet-ter to keep checks longer than three days." I have no doubtthat Van Natta did make a remark to this effect at thattime.4At some point during the same day, December 21, VanNatta reported the check incident to his supervisor, thechief accountant, Thomas Mahoney.5Mahoney thereuponarranged a management meeting that was held later thatday, about 4 p.m., to determine what action, if any, shouldbe taken.6In addition to Mahoney and Van Natta, alsopresent were R. R. Dickinson, the plant manager; Mr.Brakke, a maintenance and construction supervisor; andMr. Ellenberg, supervisor of employee relations. At thismeeting the facts of the case were discussed. Van Nattarecommended that Renzi be given a 3-day suspension. Theplant manager called for a vote of all those present, where-upon a vote was taken with the resultant decision that VanNatta's recommendation be adopted. Van Natta was there-upon instructed to implement the group's decision.In the meantime Renzi sought out Ballistreri and relatedthe incident of his having been called into Van Natta's of-fice. Ballistreri told Renzi that if he were to be called in' When asked if the checks were mentioned during this meeting. Van Nat-ta simply testified, "I had already talked to him about the checks before. Idon't recall at that meeting talking to him about the checks."I This was after Van Natta had determined the number and dates of thechecks that were discovered in Renzi's desk.s Van Natta testified that it was company practice to hold managementmeetings of this type for the purpose of determining disciplinary action.again he had a right to have a union representative present.In any event, following the meeting of management offi-cials, Van Natta broached Renzi in the hallway and askedhim to come into his office. Renzi did not follow Van Nattainto the office, however, but instead went down the hall tosummon Ballistreri. Returning with Ballistreri, Renzi askedVan Natta that the steward be permitted to accompany himin the office. Van Natta refused, saying that he did not wantthe steward in his office. According to Ballistreri, he there-upon asked if this was going to concern discipline. Ballis-treri said that when Van Natta replied in the affirmative, heresponded that it was the Union's position that "legallyGary is entitled to request that a shop steward be presentfor this meeting." When Van Natta nevertheless declinedBallistreri to be present, Ballistreri told Renzi. as Renzi tes-tified, to "go into the office and see what he wants."Once inside the office, Van Natta simply told Renzi thathe was being given a 3-day suspension for not handling theBlue Cross checks for 3 days, and that a formal letter ofreprimand had been placed in his folder. Van Natta thenasked it' he had anything to say, to which Renzi replied,"Not at this time." With this Renzi left the office and stoodsuspended for the next 3 workdays.C. ('otltc/u.iotns a to Alleged Discrimination Against RenziWith respect to the alleged discrimination against Renzi,it is the General Counsel's contention that this employeewas laid off because of certain concerted, protected activi-ties: namely. that he and Ballistreri undertook to ascertainthe name of' Respondent's insurer for the reason previouslyindicated. Assuming that this activity was protected underSection 8(a)( I) of the Act, I nevertheless find no merit to theGeneral Counsel's contention. In the first place, while it istrue that at the time Van Natta did express some irritationto Ballistreri for having looked into the matter, I think itwould be extremely far fetched for me to infer that VanNatta harbored such resentment over the incident that hewould be motivated to retaliate against Renzi some 2months later. The General Counsel, however, contends thatRenzi was harassed during the interim for the same reasonand that the December 21 suspension was a culmination ofthis harassment. Again, I find the evidence entirely lackingto support this contention. The only specific evidence intro-duced in this regard was a memorandum by Van Nattadated December 9, 1977, addressed "To all concerned."This memorandum was in response to a letter from BlueCross concerning the fact that Respondent had not paid arecent invoice on time and dealt with the prompt paymentof the Blue Cross invoice by the cashier. It did not mentionRenzi by name nor was it critical of the cashier's job ingeneral. The memorandum, which was also given to therelief cashier, was merely placed in the cashier's file folderand became part of the permanent instructions pertainingto that job. Whatever the General Counsel's suspicions con-cerning this memo, the proffered evidence is not supportiveof a finding of harassment. Other than the foregoing, theother testimony relative to alleged harassment was entirelyspeculative and conclusionary and does not warrant discus-sion herein.In addition to the fact that the evidence does not showRespondent to have harbored animosity toward Renzi for292 sor thereupon terminated the conversation by advising theemployee that he would make it short and simple, that hewas being suspended then and there. The Board held onthese facts that the employee had no statutory right of rep-resentation inasmuch as the supervisor confined himself toa single sentence informing the employee of his suspensionand because the supervisor made no attempt "to question[the employee], engaged in any manner of dialogue, or par-ticipate in any other interchange which could be character-ized as an interview." In addition, the Board noted that theannouncement to the employee of his suspension was inaccord with a management decision reached prior to hisdemand for representation. This fact, it pointed out, estab-lished that the suspension was not brought about becausethe employee sought union representation.As in Amoco. Respondent's managerial decision thatRenzi be given a 3-day suspension was afait accompli at thetime that Renzi was summoned to Van Natta's office. Atthe short meeting inside the office Van Natta merely in-formed Renzi of the action taken and of the reason therefor.The fact that Van Natta terminated the meeting by askingRenzi if he had anything to say does not, in m view,change the character of this meeting into that of a disciplin-ar) interview. Indeed. I am persuaded that this was not theintent of Van Natta. for there is nothing in the record toindicate that he held any authority to change or to revokethe prior managerial decision. If anything. I regard VanNatta's closing statement as but a polite or expedient wa,of ending the meeting. No further dialogue followed.In view of the foregoing. and upon the entire record inthis case. I find that Respondent's denial of Renzi's requestfor representation, under the circumstances noted, was notviolative of Section 8(a)( I of the Act. Accordingly, it isrecommended that this allegation he dismissed.('N( I Sl)NS I.Ai1. Texaco Inc.. is an cemploer engaged in commercewithin the meanini oft Section 2(6) and (7) of the Act.2. ILocal 14. Office & Professional Employees Interna-tional Union. AFl. ('IO. CC. is a labor organizationwithin the meaning of Section 2(5) of the Act.3. Respondent did not violate Section 8(a}(1) and (3) ofthe Act as alleged in the complaint.Upon the foregoing findings of fact, conclusions of law.and on the entire record in this case, and pursuant to Sec-tion 10(c) of the Act. I hereby issue the following recom-mended:ORDERSThe complaint is dismissed in its entirety.In the eent no exceptions are filed as provided h) Sec. 102.46 o theRules and Regulations of the National Labor Relaionns Board. the findings,conclusions. and recommended Order herein shall, as provided b Sec102 48 of,1 the Rules and Regulations, be adopted h the Board and becomeits findings. cnclusions. and Order, and all obJections theretlo hall hedeemed alved I;r all purposesthe reason claimed, in mv view the evidence is amply de-monstrative that Respondent's suspension of Renzi was forgood cause shown. Thus, the record reflects that Respon-dent has a rule that incoming checks are to be promptlydeposited and that "in no case should checks received beheld more than three days." Although Renzi testified thathe did not recall reading this rule. Van Natta testified with-out contradiction that it was retained and found. togetherwith other instructions, in a tolder in Renzi's desk. More-over, although Renzi conceded that it was his practice totake the checks to the bank twice weekly, he attempted toexplain his failure to deposit the checks in question by tes-tifying that toward the end of the year he had "a backlog ofthings to do." and that he therefore became behind on thechecks. Although he testified that in the preceding 2 yearshe had similarly deferred cashing Blue Cross checks, thefact is that there is no evidence to show that Respondenthad knowledge of this or that it condoned an! such prac-tice. Moreover, there is no showing for comparative pur-poses that in the past years Renzi kept as man\ as 37 un-cashed checks in his desk or that theN dated as far back asDecember 7.By reason of all the tbregoing, and aside from the factthat Renzi's holding such a large number of uncashedchecks for such a long period would appear to he negligenton its face. I find that Respondent's 3-da suspension otRenzi was entirely for the reason asserted and not for rea-sons proscribed by Section 8(a)( I) or (3) of the Act. Accord-ingly, it is recommended that this allegation in the coim-plaint be dismissed.D. Conclusions s to the Right to Union RepresentationIssueAs previously indicated, the complaint alleges and theGeneral Counsel contends that Respondent violated Sec-tion 8(a)( I) of the Act by denying Renzi's request that aunion steward be present during the late afternoon meetingto which he was summoned with company official Van Nat-ta in Van Natta's office. In defense of this allegation. Re-spondent principally relies upon the Board's recent decisionin Amoco Oil Company., 238 NLRB 551 (1978). The GeneralCounsel would distinguish this case from .4mloco on its factsand instead relies on Certified Grocers of Calfornla, Ltd..227 NLRB 1211 (1977). Upon all the facts in the instantcase. I agree with Respondent that .4moco is controllinghere.'The Amoco case involved the following: Three employeeswere first interviewed by a company official concerningcharges that they had violated a plant rule. There was norequest that a union representative be present during thisinterview. Three days later. after the employer had decidedupon certain disciplinary action. one of the employees wasdirected to proceed to the supervisor's office. At this pointthe employee requested union representation. The supervi-7 The decision in the Amoco case Issued subsequent to the complaint in theinstant case.TEXACO. INC.293